Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 08/10/2022.
Claims 1, 3-15 are currently pending in this Application and have been examined in this Application.
This action is made final.

Response to Arguments
With respect to claim rejections made under 35 U.S.C. § 101, Applicant’s arguments filed on 08/10/2022, see pages 10-14. The Examiner has considered the Applicant’s argument however respectfully disagrees. 
The Applicant first argues that the claims are directed to a specific technical problem “Claims 1, and 3-15 are directed to a very specific technical problem that occurs during the trading of power between market participants because of "power interchange amount between areas [to which power is supplied] that exceeds interconnection line empty capacity…When low empty capacity causes the power market to fragment, power prices cannot be correctly predicted and economic trading cannot be carried out.”
The Applicant then argues that “…the Office Action has not addressed the individual features of the claims or the Specification to show how each of the features of claim 1 relate to "commercial or legal interactions." Instead, the Office Action improperly identifies the claims only as a whole. As such, the Office Action has not established that the claims recite a judicial exception, which fails to set forth a prima facie case of ineligible subject matter.”
The Applicant goes on to list limitations that the Applicant states do not recite “predicting a market price”.  For example;  “an operating generator predicting unit that predicts operating status of the one or more generators…”, “a power generation behavior predicting means for predicting unit that predicts the supply capacity prediction value from an output of the one or more generators…”, “a market physical restriction predicting unit that predicts: a power transportation path state of the one or more interconnection lines.”, “a market physical restriction predicting unit that predicts . . . an empty capacity of the one or more interconnection lines which indicates power transmission capacity between the plurality of areas connected by the one or more interconnection lines.”, and “a trading area fragmentation predicting unit that predicts whether market fragmentation between the plurality of areas occurs based on a power demand amount for each area in a prediction target period…wherein market fragmentation occurs when a planned value of a power interchange amount between the plurality of areas exceeds empty capacity of the one or more interconnection lines between the plurality of areas.”
The Applicant argues that “As the Office Action's allegations that each of these features "certain methods of organizing human activity" are not supported with sufficient reasoning or evidence and are not accompanied by an analysis of the specific claim requirements, a prima facie case of ineligibility based on Step 2A has not been set forth.”
In response to the arguments above, the Examiner would first like to note that according to MPEP 2106.04:
Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:
• The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
With this in mind, the Examiner has found that under the analysis of Step 2A prong 1, the claim recites an abstract idea.  The Examiner has found that predicting a market price based on supplied energy, orders, and power demand falls within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  In addition, while the individual limitations the Applicant has mentioned above do not recite “predicting a market price”, they do contain abstract ideas such as; predicting the operating status of one or more generators, predicting a supply capacity prediction value, generating a generator operation pattern, predicting a transportation path state, predicting an empty capacity, and predicting whether market fragmentation between areas occurs.  The Examiner has found that these individual abstract ideas are drawn to the overall or central abstract idea of the claim, which is predicting an area price prediction value.   
With respect to the Applicant’s argument that the claims are directed to a specific technical problem, the Examiner has found that the claims are instead directed to solving the problem of the inability to correctly predict the price of power, which is part of the Abstract idea.   
With respect to the Applicant’s amendments made for the purposes of invoking 112(f), the Examiner would first note the relevant MPEP reference: (Per MPEP 2181)
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
With this in mind the Examiner finds that reciting “a power generation behavior predicting means,” in claim 1 does not invoke 112(f).  As per step C of the 3 prong analysis, the term “means” is modified by sufficient structure, material, or acts for performing the claimed function.  The limitation is preceded in the claims by a Central Processing Unit (CPU) and a memory which satisfies the third prong of the analysis.
In addition, the Examiner has found that this amendment does not aid in the eligibility of the claims.  The claims still contain the same abstract ideas, and the additional elements still fall within generic computer components and adding the word “apply it”, or generally linking the use of a judicial exception to a particular technological environment or field of use.   
With respect to the Applicants argument that “the Examiner explicitly makes this finding, stating, “The Examiner does not believe the additional elements fall within well-understood, routine, or conventional activities previously known in the industry.” No Berkheimer evidence has been provided to demonstrate otherwise. Accordingly, the Examiner should conclude that claims 1 and 3-15 are eligible under the Alice/Mayo test based at least on the Step 2B analysis.”, the Examiner would reiterate that per Step 2B analysis of the 2019 PEG, when additional elements are categorized as either generic computer components and “apply it”, or generally linking the use of a judicial exception to a particular technological environment or field of use, the claims are not evaluated as to whether they are to be categorized as well-understood, routine, or conventional activities previously know in the industry.  Instead, with regards to the Step 2B analysis, the Examiner has asserted that the additional elements amount to generic computer components and adding the words “apply it” with the judicial exception or generally linking the use of a judicial exception to a particular technological environment or field of use.
Therefore, the Examiner still maintains the rejection under 35 U.S.C § 101.

  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1, 3-14 are directed to a system or machine, while claim 15 is directed to a method or process.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  predicts behavior of the player and determines an order receiving and placing information prediction value based on a supply capacity prediction value… that predicts operating status of the one or more generators operated by the player using historic generated power supply amounts of the player and historic generator operation status of the one or more generators… predicting the supply capacity prediction value from an output of the one or more generators based on the predicted operating status and generating a generator operation pattern through profiling processing of the one or more generators… predicts: a power transportation path state of the one or more interconnection lines; andPage 2 of 15Application No. 16/335,339Attorney Docket No. 114616.PC214US an empty capacity of the one or more interconnection lines which indicates power transmission capacity between the plurality of areas connected by the one or more interconnection lines…predicts an area price prediction value based on the order receiving and placing information prediction value… that predicts whether market fragmentation between the plurality of areas occurs based on a power demand amount for each area in a prediction target period, which is determined by… as the order receiving and placing information prediction value, a power supply amount for each area in the prediction target period, and the predicted empty capacity of the one or more interconnection lines, wherein market fragmentation occurs when a planned value of a power interchange amount between the plurality of areas exceeds empty capacity of the one or more interconnection lines between the plurality of areas… determines an area price prediction value of the area after market fragmentation by executing simulation of contract processing from a bidding price prediction value of a market participant in the area, as drafted covers certain methods of organizing human activity.  That is, the steps of predicting a market price based on supplied energy, orders, and power demand falls within commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of one or more interconnection lines between a plurality of areas, one or more generators operated by a player and configured to supply power via the one or more interconnection lines, a Central Processing Unit (CPU); a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU to cause the implementation of: a player behavior predicting unit, the player behavior predicting unit comprising: an operating generator predicting unit, and a power generation behavior predicting means, a market physical restriction predicting unit, a market predicting unit, comprising: a trading area fragmentation predicting unit, player behavior predicting unit, and an area price predicting unit.  With respect to the additional elements of one or more interconnection lines between a plurality of areas, one or more generators operated by a player and configured to supply power via the one or more interconnection lines, these additional elements do not contain an improvement to a technology or technical field nor do they represent a particular machine, but instead amount to Generally linking the use of a judicial exception to a particular technological environment or field of use.  In this instance, linking the use of a judicial exception to the technological field of electric power distribution.  With respect to the additional elements of a Central Processing Unit (CPU); a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU to cause the implementation of: a player behavior predicting unit, the player behavior predicting unit comprising: an operating generator predicting unit, and a power generation behavior predicting means, a market physical restriction predicting unit, a market predicting unit, comprising: a trading area fragmentation predicting unit, player behavior predicting unit, and an area price predicting unit, these additional elements represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of one or more interconnection lines between a plurality of areas, one or more generators operated by a player and configured to supply power via the one or more interconnection lines, amount to generally linking the use of a judicial exception to a particular technological environment or field of use, while the additional elements of a Central Processing Unit (CPU); a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU to cause the implementation of: a player behavior predicting unit, the player behavior predicting unit comprising: an operating generator predicting unit, and a power generation behavior predicting means, a market physical restriction predicting unit, a market predicting unit, comprising: a trading area fragmentation predicting unit, player behavior predicting unit, and an area price predicting unit, amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under the step 2B analysis.  Therefore the claim is not patent eligible.
As per claim 3, claim 3 only further narrows the abstract idea of claim 1, and contains the additional element of a trading area fragmentation unit.  With respect to Step 2A prong 2, and Step 2B of the 2019 PEG, the trading area fragmentation unit represents a generic computer component, and therefore amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: determines a dominant attribute, which is a factor of generating the pattern of market fragmentation in each time range through determination tree learning, calculates occurrence probability of the pattern of market fragmentation based on a member existing in a terminal node generated through the determination tree learning, and instructs… to notify a user of the calculated occurrence probability, as drafted covers mental processes. That is, the process of determining a dominate attribute, calculating an occurrence probability, and notifying a user are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or with pen and paper. The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of a trading area fragmentation predicting unit and a notifying device.  The additional elements of a trading area fragmentation predicting unit and a notifying device represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of fragmentation predicting unit and a notifying device amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under the step 2B.  The claim is therefore not patent eligible.
As per claim 5, claim 5 only further narrows the abstract idea of claim 1 and contains no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 6, claim 6 only further narrows the abstract idea of claim 1, and contains the additional elements of a trading area fragmentation predicting unit and a notifying device.  Per the analysis under Steps 2A Prong 1, and Step 2B, the additional elements of a trading area fragmentation predicting unit and a notifying device, represent generic computer components, and therefore amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 7, claim 7 only further narrows the abstract idea of claim 1 and contains no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 8, claim 8 only further narrows the abstract idea of claims 1 and 7 and contains no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 9, claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: calculates a bidding price based on a prediction result…a market price prediction value…and an own company power generation cost, as drafted cover certain methods of organizing human activity.  That is, calculating a bidding price based on a market price prediction, and a company power generation cost, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of a memory that further comprises instructions executable by the CPU, a bidding planning unit, a trading area fragmentation predicting unit, and a market price predicting unit.  These additional elements represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a memory that further comprises instructions executable by the CPU, a bidding planning unit, a trading area fragmentation predicting unit, and a market price predicting unit, amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The analysis of step 2B results in the same conclusion.  The claim is therefore not patent eligible.
As per claims 10, 11, and 12, these claims only further narrow the abstract idea of claims 9 and 1, and contain no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 13, claim 13 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: calculates a power supply amount of the prediction target period by predicting a generator to be operated in the future based on attribute information which can be a factor of power generation, as drafted covers mental processes.  That is, the process of calculating a power supply amount by predicting a generator to be operated is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
As per the analysis under Steps 2A Prong 1, and Step 2B, the additional elements of a player behavior predicting unit and a power generation behavior predicting unit represent generic computer components, and therefore amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 14, claim 14 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:: predicts the empty capacity of the one or more interconnection lines based on an interconnection line planned value and a power interchange between the plurality of areas prediction value, as drafted covers mental processes.  That is, the process of predicting an empty capacity of interconnection lines based on planned values and a power interchange, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
As per the analysis under Steps 2A Prong 1, and Step 2B, the additional elements of a memory further comprises instructions executable by the CPU, a power trading assistance device, and an interconnection line empty capacity predicting unit, represent generic computer components, and therefore amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 15, claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: predicting behavior of a player and determining an order receiving and placing information prediction value based on a supply capacity prediction value, comprising:Page 7 of 15Application No. 16/335,339Attorney Docket No. 114616.PC214US predicting operating status of one or more generators operated by the player using historic generated power supply amounts of the player and historic operation status of the one or more generators… and a step for predicting a supply capacity prediction value from an output of the one or more generators based on the predicted operating status and generating a generator operation pattern through profiling processing of the one or more generators; predicting a power transportation path state of the one or more interconnection lines; predicting an empty capacity of the one or more interconnection lines, the empty capacity prediction value indicating a power transmission capacity between the plurality of areas connected by the one or more interconnection lines; predicting an area price prediction value based on the order receiving and placing information prediction value and the predicted empty capacity of the one or more interconnection lines; predicting whether market fragmentation between the plurality of areas occurs based on a power demand amount for each area in a prediction target period, which is determined as the order receiving and placing information prediction value, a power supply amount for each area in the prediction target period, and the predicted empty capacity of the one or more interconnection lines, wherein market fragmentation occurs when a planned value of a power interchange amount between the plurality of areas exceeds empty capacity of the one or more interconnection lines between the plurality of areas; andPage 8 of 15Application No. 16/335,339Attorney Docket No. 114616.PC214US determining an area price prediction value of the area after market fragmentation by executing simulation of contract processing from a bidding price prediction value of a market participant in the area, as drafted covers certain methods of organizing human activity.  That is, the steps of predicting a market price based on supplied energy, orders, and power demand falls within commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 and 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. In this case, the claims recite the additional elements of one or more generators configured to supply power via one or more interconnection lines to a plurality of areas.  The additional elements of one or more generators configured to supply power via one or more interconnection lines to a plurality of areas amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. In this instance, linking the use of a judicial exception to the technological field of electric power distribution. In addition, the additional elements do not contain an improvement to a technology or technical field nor do they represent a particular machine.  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.

Allowable Subject Matter
As was indicated in the Final Office Action issued on 01/14/2022, claims 1, 3-15 would be allowable subject matter if claims 1, 3-15 were rewritten to overcome the 35 U.S.C 101 rejection as set forth in this Office Action. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625